United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1901
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                   Lewis Miles

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                       for the Eastern District of Arkansas
                                 ____________

                            Submitted: April 13, 2022
                              Filed: August 8, 2022
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      After Lewis Miles pled guilty to conspiring to distribute methamphetamine,
the district court sentenced him to 240 months of imprisonment. See 21 U.S.C.
§§ 841(a)(1) and (b)(1)(C) and 846. Miles argues that his sentence is substantively
unreasonable. We affirm.
       Despite varying 52 months upward above the top of the advisory United States
Sentencing Guidelines (“Guidelines”) range, the district court 1 did not abuse its
discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (setting forth the standard of review). The record establishes the district court
carefully considered the 18 U.S.C. § 3553(a) sentencing factors and concluded the
upward variance was necessary to reflect Miles’s extensive criminal history, the
need to deter future criminal conduct, and the need to protect the public from further
crimes by Miles. See 18 U.S.C. § 3553(a)(1) and (2)(B)–(C).

       Miles argues the district court improperly relied on his criminal history to
justify the upward variance because his criminal history was fully accounted for by
the Guidelines. Not so. We have repeatedly stated, “factors that have already been
taken into account in calculating the advisory Guidelines range can nevertheless
form the basis of a variance.” United States v. David, 682 F.3d 1074, 1077 (8th Cir.
2012) (citing United States v. Chase, 560 F.3d 828, 831 (8th Cir. 2009)). This may
be the case, for example, when “the Guidelines do not fully account for those
factors[.]” United States v. Richart, 662 F.3d 1037, 1052 (8th Cir. 2011). And here
the district court properly concluded the Guidelines did not fully account for Miles’s
criminal history. Specifically, the district court emphasized that Miles had
repeatedly returned to selling drugs immediately upon completing past sentences.
This included the instance here where Miles dealt drugs while on pretrial release and
only days after he had pled guilty to another federal drug charge. The district court’s
upward variance was not improper.

       In sum, we conclude this is not the “unusual case” that warrants reversal due
to a substantively unreasonable sentence. Feemster, 572 F.3d at 464. Accordingly,
we affirm the judgment of the district court.
                       ______________________________



      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
                                       -2-